          Case 1:19-vv-00381-UNJ Document 31 Filed 10/15/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0381V
                                        UNPUBLISHED


    AARON SCOTT,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: September 14, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On March 13, 2019, Aaron Scott filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left Shoulder Injury Related to Vaccine
Administration (SIRVA) following his receipt of an influenza (“flu”) vaccination on March
27, 2018. Petition at 6. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On September 8, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Petitioner “had no history of pain, inflammation or dysfunction of the
affected shoulder prior to intramuscular vaccine administration that would explain the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-00381-UNJ Document 31 Filed 10/15/20 Page 2 of 2




signs, symptoms, examination findings, and/or diagnostic studies occurring after vaccine
injection; he suffered the onset of pain within forty-eight hours of vaccine administration;
his pain and reduced range of motion were limited to the shoulder in which the
intramuscular vaccine was administered; and there is no other condition or abnormality
present that would explain petitioner’s symptoms.” Id. at 5. Respondent further agrees
that “the case was timely filed, that the vaccine was received in the United States, and
that petitioner satisfies the statutory severity requirement by suffering the residual effects
or complications of his injury for more than six months after vaccine administration. Id. at
6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
